Wheeler, J.
It has been heretoiore determined by this Court, that an appeal will not lie from a judgment of the District Court punishing a witness, by fine and imprisonment, for a contempt, committed in refusing to give evidence before the Grand Jury. (Floyd v. The State, 7 Tex. R. 215.) The case ex parte Kearny, (7 Wheat. R. 38,) was there cited, where it was held by the Supreme Court of the United States, that the punishment of a witness by imprisonment, for a contempt committed in refusing to answer questions, on the ground that his answers would tend to criminate himself, being a criminal case, was not within the appellate jurisdiction of the Court. And the Court refused to grant a habeas corpus, on the ground of a want of jurisdiction, it appearing that the party had been committed for contempt by a Court of competent jurisdiction.
Commenting on the case of Crosby, Lord Mayor of London, (3 Wils. 188,) Mr. Justice Story, said, “Itis most mani- “ fest from the whole reasoning of the Court, in this case, that a “ writ of habeas corpus was not deemed a proper remedy, where “ a party was committed for a contempt, by a court of competent “jurisdiction ; and that, if granted, the Court could not inquire *441“ into the sufficiency of the cause of commitment. If, therefore, “we were to grant the writ, in this case, it would be applying “ it in a manner not justified by principle or usage; and we “ should be bound to remand the party, unless we were pre- “ pared to abandon the whole doctrine, so reasonable, just, and “ convenient, which has hitherto regulated this important sub“ject. We are entirely satisfied to administer the law as we “ find it, and are all of opinion, that, upon the facts of this case. “ the motion ought to be denied.” The Court said “ The ar- “ gument of inconvenience has been pressed upon us with great “ earnestness. But where the law is clear, this argument can be “ of no avail; and it will probably be found that there are also “ serious inconveniences on the other side. Wherever power “is lodged, it may be abused. But, this forms no solid objee- “ tion against its exercise. Confidence must be reposed some- “ where; and if there should be an abuse, it will be a public “ grievance, for which a remedy may be applied by the Legis- “ lature, and is not to be devised by Courts of Justice.” (7 Wheat. R. 44, 45.)
These observations, extracted from the Opinion of the Court-in that case, are a sufficient answer to the argument of inconvenience, which has been urged in the present case. And the decision is an authority in point, against the right to the writ of habeas corpus in this case. There was no occasion to resort to the writ of habeas corpus, before the same Court which had cognizance of the contempt. And if that Court could grant the writ, any other Court or Judge, having authority to grant writs of habeas corpus, could grant it; and thus deprive the-Court of the power which every Court must, of necessity, possess, to be the judge of its own contempts. The decision of any Court, in a case of contempt, would thus become subject to revision, not only by an appellate Court, but by every other Court or Judge, having the authority conferred on him by law to.issue the writ of habeas corpus. It must be perfectly clear, therefore, that since an appeal will not lie in cases of contempt, neither will the writ of habeas corpus lie to revise the action *442of tlie Court in punishing for contempt. (And see Yarborough v. The State, 2 Tex. R.)
The granting of the writ of habeas corpus is not a matter of course. The Judge, or Court to which the application.is made, must have “ probable cause to believe” that the party applying for the writ, “ is detained in custody without lawful authority.” (Hart. Dig. Art. 1576.) The cause of his detention, if known, must be shown to the Court, upon the application; and unless it is made to appear to the Court, that there is probable cause to believe that the imprisonment complained of is without lawful authority, the writ cannot rightfully be granted. In some of the States, (as New York and Pennsylvania,) th writ is grantable, of course, in all cases where the person is in actual confinement, under any color or pretence whatever. (N. Y. Act of 1818, Sec. 41, ch. 277; Penn. Act of Feb. 18th, 1785; 3 Yeates R. 263; 1 Serg. & Rawle, 356.) And in those States judicial discretion commences when the prisoner is brought before the Judge; and he acts under the same responsibility, and none other, than that which belongs to the exercise of ordinary judicial power. But our Statute evidently contemplates that the Judge shall exercise a proper judicial discretion in awarding the writ. Here, his discretion commenced with the application for the writ; and the Judge should, therefore refuse it, whenever it appears that the party will not be entitled to his discharge ; and, consequently, that the awarding of the writ can be of no avail to him, upon its return; as, when he is a convict in executionj or is in confinement upon a legal commitment for an offence, which has already been adjudged by competent authority, upon habeas corpus, not bailable; or when he refuses to give the requisite bail, in a case which is of right bailable; or when he is detained for a contempt of Court. (Bouv. L. D. tit. “Habeas Corpus”) It follows that the writ was improvidently awarded in the present case.
The extent and application of the rule, which exempts a wit-mess from giving evidence against himself; or, in other words, *443answering questions, the answers to which will have a tendency to implicate him in a crime, was sufficiently considered in the case of Floyd v. The State, before cited; and the exposition of the rule there given, need not be here repeated.
We are of opinion that the writ of habeas corpus was improvidently and erroneously awarded; and that it did not authorize the Court to revise the order of commitment. And as the Court a quo had not jurisdiction to inquire into the sufficiency of the cause of commitment, the appeal cannot confer it upon this Court. The appellant cannot complain of the error in granting the writ; since it was at his instance ; and, as the action of the Court upon the return of the writ, has rendered that error now immaterial, and there is no error in the idgment, which it is material to revise, the appeal will be dismissed.
Appeal dismissed.